Citation Nr: 1709594	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to service-connected asbestosis.

2. Entitlement to service connection for a left testicle condition, (status post resection for testicular seminoma), to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to June 1964.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO) that continued and confirmed prior denials of service connection for residuals of perforated tympanic membranes and for a left testicle disorder, and denied service connection for a heart condition on a de novo basis.  

In April 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ); a transcript of the hearing is associated with the record.  In a July 2011 decision, the Board denied the claim to reopen the prior denial of service connection for residuals of perforated tympanic membranes and remanded the claims for service connection for a left testicle disorder and a heart condition for additional development and consideration on a de novo basis.  A November 2016 letter informed the Veteran that the VLJ who conducted the April 2010 hearing is unavailable to participate in a decision on his appeal.  He was offered another hearing before a different VLJ and notified that if he did not respond with a request within 30 days, it would be assumed he did not want another hearing.  He did not respond, and the case has been reassigned to the undersigned for the purposes of this decision.

The issue of service connection for a left testicle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran did not serve within the land borders or the inland waters of Vietnam, and actual exposure to Agent Orange is not shown.

2. The Veteran's heart condition, to include ischemic heart disease, did not manifest during his military service; is not otherwise related to an event or injury in service, to include asbestos exposure therein; did not manifest to a compensable level within one year of his discharge from service; and was not caused or aggravated by his service-connected asbestosis.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include ischemic heart disease, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Adequate notice was provided in January 2008 correspondence followed by readjudication of the claim in a February 2009 statement of the case (SOC) and October 2016 supplemental SOC (SSOC). 

The duty to assist has also been met. VA has obtained, to the extent possible, all relevant evidence identified by the Veteran.   

Pursuant to the July 2011 remand, an August 2011 letter from the AOJ requested the Veteran to provide information regarding his reported service in the Republic of Vietnam and any treatment records related to his claimed conditions, or authorization to obtain those records.  In a statement received in October 2011, the Veteran provided information regarding his claimed Vietnam service, which will be discussed further below.  He also indicated he only received VA treatment for his conditions.  VA has associated VA treatment records with the claims file.  He was afforded a VA heart examination in April 2016.  The examiner reviewed the Veteran's claims file along with pertinent medical literature and responded to the questions posed by the Board's remand.  The examination and opinions are, therefore, adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his exposure to Agent Orange and his assertions regarding the causes of his heart condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II. Legal Criteria and Analysis

The record raises multiple theories of entitlement to service connection for a heart condition.  In statements related to his testicular condition, the Veteran has claimed he was exposed to Agent Orange in service, an assertion that raises a direct service connection theory.  He himself claims the heart condition is secondary to his service-connected asbestosis.  The Board will address each theory in turn.

A. Direct Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, including arteriosclerosis, cardiovascular-renal disease, endocarditis (including all forms of valvular heart disease), or myocarditis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The April 2016 VA heart examination report and various treatment records reflect diagnoses of coronary artery disease, left anterior hemiblock, complete right bundle branch block (CRBBB), status post (S/P) myocardial infarction.  Therefore, the record reflects the Veteran has diagnoses of a heart condition, including ischemic heart disease, and the first element of the claim for service connection has been met. 

What remains to be established is that the Veteran's heart condition is related to his period of active duty service, including any exposure to Agent Orange therein, or arose to a compensable degree within one year of his discharge from active duty. 	

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted ischemic heart disease manifested to a degree of ten percent or more, that Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309.  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA limits the presumption of exposure to veterans who served on the ground or on the inland waterways of Vietnam and excludes veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001).

Recently, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Qui Nhon, Cam Ranh, Vung Tau, and Ganh Rai. VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.  M21-1, Part IV, Subpt. ii.1.H.2.  VA has also established a list of ships that traveled on inland waterways, docked to a pier or the shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.

VA also recently revised 38 C.F.R. § 3.307 to add a presumption of exposure to herbicide agents for members of the Air Force and Air Force Reserve who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  80 Fed. Reg. 35,246, 35,248 (June 19, 2015) (codified at 38 C.F.R. § 3.307(a)(6)(v)). 

The Veteran has alleged he served in Vietnam and, alternatively, that an herbicide agent was sprayed above a ship while he was aboard.  In a July 2007 statement, he reported he believed he was exposed to Agent Orange in service, but did not specify how.  At the April 2010 Board hearing, the Veteran seemed to suggest he served in Southeast Asia, but reported he swore under oath that he would not speak about it.  As noted, an August 2011 letter requested that he provide additional information regarding his reported service in the Republic of Vietnam.  He was specifically requested to provide the name of his ship and the approximate dates when the ship entered the inland waterways of Vietnam, docked, or he was sent ashore.  In an October 2011 statement, he reported the name of the ship he "boarded in Vietnam" was the USS Walke.  He said he forgot the exact dates of Vietnam service, but that it occurred in "about" 1962.  He also reported he remembered a US plane sprayed chemicals on to the ship and that he was outside at the time of the spraying.

A preponderance of the evidence is against a finding that the Veteran served in Vietnam, including its inland waterways, during the Vietnam era.  The Veteran's service personnel records and service treatment records do not reflect that he went ashore or served on an inland waterway.  These records show he served aboard the USS Walke from November 1961 to January 1963 and the USS Henry W. Tucker from May 1963 until May 1964.  In a response received in October 2007, the National Personnel Records Center (NPRC) indicated a search found no evidence in the Veteran's file to substantiate his assertion of service in Vietnam.  A separate response indicated there were no records of exposure to herbicide agents.  In a September 2016 memorandum, the AOJ made a formal finding that VA lacked sufficient information to request the JSRRC to verify herbicide agent exposure in Navy ships, specifically the USS Walke, noting the Veteran did not provide specific dates.  The Board reviewed VA's list of ships that have been determined to have traveled on inland waterways, docked to a pier or shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.  The USS Walke and USS Henry W. Tucker are included on the list, but only during periods that occurred after the Veteran served aboard them.  Specifically, the USS Walke operated on the Mekong River Delta in September 1969, while the USS Henry W. Tucker docked to shore and operated in some inland waterways on several occasions from 1965 to 1971.  As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways of Vietnam, he is not presumed to have been exposed to herbicide agents on this basis. 

Regarding the newly added presumption for members of the Air Force and Air Force Reserves who regularly operated, maintained, or served aboard C-123s, the Veteran was a member of the Navy, not the Air Force.  Therefore, the Veteran is also not presumed to have been exposed to herbicide agents on this basis.

Instead, the Veteran must establish actual herbicide agent exposure to support his claim for service connection.  The only evidence of exposure to herbicide agents is the Veteran's lay statements.  The Veteran is competent to testify that a US plane sprayed a substance above the ship he was serving on; however, he is not competent to determine that this substance was Agent Orange or any other herbicide agent.  There is simply no evidence that the Veteran would have been able to identify Agent Orange, and he has not claimed that he could.  Moreover, the Joint Services Records Research Center (JSRRC) has been unable to document or verify that shipboard veterans were exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  M21-1MR, IV.ii.1.H.2.m.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was actually exposed to herbicide agents during service, and he is not entitled to service connection for ischemic heart disease based on an Agent Orange exposure theory.

A preponderance of the evidence is also against a finding that the Veteran had arteriosclerosis, cardiovascular-renal disease, endocarditis (including all forms of valvular heart disease), or myocarditis to a compensable level within one year of his separation from service.  The earliest evidence reflecting a heart condition is a September 1994 private treatment record that indicates the Veteran had an acute myocardial infarction.  He was noted to have no antecedent history of ischemic heart disease.  Notably, a private treatment record indicates he complained of chest pain in May 1991.  He was hospitalized, and a myocardial infarction was ruled out after a stress test and EKG were found to be normal.  On evaluation, his heart was regular without murmur, rub, or gallop.  Atypical chest pain, possibly stress-related, was assessed.  Hence, he is not entitled to service connection for a heart condition on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can otherwise be established.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran's service treatment records and May 1964 separation examination report are silent for complaints, findings, treatment or diagnosis relating to a heart condition. As noted above, the first indication the Veteran had a heart condition was when he experienced a myocardial infarction in September 1994, about thirty years after his discharge from service.  There is no evidence and the Veteran has not alleged that a heart condition first manifested in service or that he experienced continuity of symptomatology of a heart condition since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker, 708 F.3d at 1339. 

As noted, the Veteran has been granted service connection for asbestosis; therefore, there is an indication he was exposed to asbestos in service.  
In an April 2016 opinion, the VA examiner opined the Veteran's coronary artery disease is due to atherosclerosis and not related to service.  She noted she reviewed the claims file and two medical articles.  One listed the general effects of asbestos exposure; pleural disease, lung parenchymal disease, and neoplastic disease were noted to be the three general categories.  The other noted that the two main complication of asbestos exposure are respiratory failure and malignancy.  No mention of an associated cardiac condition, even as a complication, was made.  She noted the Veteran's STRs failed to reveal any cardiac disabilities or incidents that were the same as the current condition and/or that could have led to his present cardiac condition.  

The Board places substantial weight of probative value on this opinion as it provides rationale that reflects knowledge of the Veteran's history and medical records and cites to medical studies.  There is also no contrary opinion of record on this aspect of the claim.  Therefore, a preponderance of the evidence is against a finding that any diagnosed heart condition is directly related to the Veteran's service, to include exposure to asbestos therein. 

In summary, the diagnosed heart condition cannot be found to have been incurred during active duty service, and a preponderance of the evidence is against direct and presumptive theories of entitlement to service connection.

B. Secondary Service Connection

In various statements, the Veteran has alleged his diagnosed heart conditions are related to his service-connected asbestosis.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As explained above, the record clearly reflects the Veteran has a current diagnosis of a heart condition.  Additionally, the evidence shows the Veteran is service-connected for pleural asbestosis.  See July 1990 rating decision.  The Veteran is also service-connected for eye disabilities, hernia disabilities, and post-operative scars related to hernia repairs; however, neither the Veteran nor his representative has indicated that his heart condition is caused or aggravated by these disabilities and the record does not otherwise raise such a theory.  His January 2008 claim for service connection specifically identified asbestosis, but no other service-connected disabilities, as linked to his heart condition.  Therefore, the Board will only discuss asbestosis while considering a secondary service connection theory of entitlement. 

The key inquiry in this case is whether the Veteran's service-connected asbestosis caused or aggravated his heart condition.

In a March 2003 VA asbestosis examination report, the examiner discussed the Veteran's heart condition while discussing the history of asbestosis and included coronary artery disease in the list of assessed conditions.  A September 2007 VA asbestosis examination report also discussed the Veteran's heart condition.  The examiner listed the Veteran's coronary artery bypass grafting (CABG) surgery as a condition that "may" be associated with pulmonary restrictive disease.  However, in the diagnosis section, the examiner only noted dyspnea as a problem associated with the diagnosis of asbestosis.  

At the April 2010 Board hearing, the Veteran contended his asbestosis caused his coronary artery disease because it restricted the amount of oxygen he took in.

In a January 2013 VA asbestosis examination report, the examiner checked the appropriate box to indicate the Veteran did not have cardiopulmonary complications.  

In the April 2016 opinion, the VA examiner opined that coronary artery disease is due to atherosclerosis and less likely than not due to or aggravated by the service-connected asbestosis.  As previously discussed, she explained that she reviewed medical literature and found there was no mention of any cardiac condition related to asbestosis, even as a complication or sequela.  She noted one article described asbestosis as characterized by slowly progressive, diffuse pulmonary fibrosis.  She also noted the Veteran's heart condition had not been aggravated beyond its expected progression since he underwent the CABG in 2001.

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

To the extent the March 2003 and November 2007 asbestosis VA examination reports can be considered opinions relating the Veteran's diagnosed heart conditions to the service-connected asbestosis, they are stated in speculative terms and are not supported by any explanation.  The March 2003 examiner did not actually relate the Veteran's heart condition to the asbestosis in any direct way.  It appears he was merely providing a thorough medical history.  The November 2007 examiner only indicated there "may" be an association between the asbestosis and heart condition; a finding that the two conditions "may" be related is inconclusive.  Notably, the January 2013 VA asbestosis examiner indicated the Veteran did not have cardiopulmonary complications.  Accordingly, to the extent the March 2003 and November 2007 examination reports indicate an association between the service-connected asbestosis and diagnosed heart condition, they are not accorded any substantial probative value.  On the other hand, the Board places substantial weight of probative value on the April 2016 examiner's opinions as she provides rationale that reflects knowledge of the Veteran's history and medical records and cites to medical studies.  Although the examiner did not specifically cite to the VA asbestosis examination reports, they were of record at the time of her opinion and there is no reason to believe she was unaware of them.  Comparing the opinions, the Board finds the April 2016 VA examiner's opinions merit substantially more probative value than those included in the VA asbestosis examination reports.  Therefore, a preponderance of the evidence is against the secondary service connection theory of entitlement.

The Board has considered the Veteran's own assertions that his heart condition, to include ischemic heart disease, is related to service or his service-connected asbestosis.  However, as a layperson, he is not competent to opine regarding the etiology of his heart condition, as that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for a heart condition, to include ischemic heart disease, is denied based on consideration of the theories of entitlement to direct, presumptive, and secondary service connection.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart condition, to include ischemic heart disease, is denied.


REMAND

The Veteran also contends that he is entitled to service connection for a left testicle condition.  He has raised alternative theories of entitlement: that such disability had its onset in service during a hydrocele repair, that such disability is the result of exposure to herbicide agents during service, and that such disability is the result of exposure to asbestos in service. 

The Veteran's private treatment records reflect testicular cancer was diagnosed in April 1987, and the left testicle was removed.  Therefore, the record reflects the Veteran has a diagnosis of a left testicle condition. 

Although the Board found a preponderance of the evidence is against a conclusion that the Veteran was actually exposed to herbicide agents during service, the Veteran can still establish service connection for the testicular condition on another basis, to include as due to the reported surgery and asbestos exposure.  At a February 1990 hearing before the RO, the Veteran reported he underwent a hydrocele repair during left-sided herniorrhaphy in service.  He stated he had continued difficulties with the left testicle, including pain, until it was removed for being cancerous.  He reported the same during a March 1990 VA genitourinary examination.  The Board notes his service treatment records show a left inguinal hernia with a probable associated hydrocele was diagnosed in December 1961, and he underwent a hernia repair.  He later underwent a right-sided hernia repair and excision of the tunica vaginalis.  He continued to complain of right-sided groin pain.  As explained above, the record indicates the Veteran was exposed to asbestos in service.  In this regard, VA's Compensation Service has determined specific diseases that may result from exposure to asbestos include urogenital cancer.  See M21-1MR, IV.ii.2.C.2.c.  The March 1990 examiner did not provide an opinion on the etiology of the testicular cancer.  

The above evidence reflects the Veteran has a diagnosis of a left testicle condition that may be related to service, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Therefore, remand for an examination to assess the etiology of the left testicle condition is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination regarding the left testicular condition.  The entire claims file should be made available to the examiner in conjunction with this request.  

The examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a left testicle condition that is related to the Veteran's service, to include his exposure to asbestos and/or surgery therein?

For purposes of this question, the examiner must consider the Veteran's statements regarding observed symptoms during and since the Veteran's service. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


